[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 429 
January 18, 1937. The opinion of the Court was delivered by
On the hearing of the appeal in this case, counsel for appellants persuasively argued the two questions stated. We think, however, from a careful study of *Page 441 
the entire matter, to which we have given much time and consideration, that the Circuit Judge, under the decisions cited by him, correctly answered and disposed of these questions, as well as all others raised in the Court below. Very little, if anything can be added to what he has said without the risk of unnecessary repetition. As we have held, the power of eminent domain resides in the state of right and by necessity, and the General Assembly may prescribe how this right should be exercised. The South Carolina State Highway Department is a department of the State government created for a special purpose, and a suit against it is "actually a suit against the State." Fann v. State HighwayDepartment, 155 S.C. 219, 152 S.E., 429, 430. If any change in the procedure complained of by the appellants is desirable, the matter is one for the attention of the legislature.
The Circuit Court's decree, which will be reported, is affirmed.
MESSRS. JUSTICES CARTER, BONHAM, BAKER and FISHBURNE concur.